Case 1:18-cv-00954-CCR Document 29 Filed 04/04/19 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK (BUFFALO)

 

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION

Plaintiff,
v. 18-CV-00954-CCR

GRENDA GROUP, LLC, et al.

Defendants.

 

CASE MANAGEMENT ORDER

Pursuant to Fed. R. Civ. P. 16(b) and Local Rule 16, and a conference with
counsel having been held on April 4, 2019, it is ORDERED that:

I, In accordance with Section 2.1A of the Plan for Alternative Dispute Resolution
(“ADR”),' this case has been referred tomediation.

2 Motions to opt out of ADR shall be filed by no later than April 18, 2019.”

J The parties anticipate the need for a protective order governing the disclosure of
personally identifiable information and will submit to the Court a proposed
protective order by April 18, 2019.

4. Compliance with the mandatory disclosure requirements found in Rule 26(a)(1)
will be accomplished by no later than May 3, 2019.

Ds The parties shall confer and select a Mediator, confirm the Mediator’s
availability, ensure that the Mediator does not have a conflict with any of the
parties in the case, identify a date and time for the initial mediation session, and
file a stipulation confirming their selection on the form provided by the court
within four weeks of the Court’s decision on motions to opt out of ADR or, if no

 

' A copy of the ADR Plan, a list of ADR Neutrals, and related forms and documents can be

found at http://www.nywd.uscourts.gov or obtained from the Clerk’s Office.

? On August 31, 2018, the Court automatically referred this matter to mediation pursuant to the
Court’s Alternative Dispute Resolution (“ADR”) Plan. See ADR Plan Section 2.2(B) (opt out
motions must be made within fourteen (14) calendar days after . . . the date of the first discovery
conference under Local Rule 16 in new cases[.]”).
Case 1:18-cv-00954-CCR Document 29 Filed 04/04/19 Page 2 of 3

10.

11.

12.

13,

such motions are made, by May 16, 2019. Ifthe parties do not file a stipulation
confirming their selection of a mediator by this deadline, the court will select a
mediator in accordance with § 5.4(C)(2) of the ADR Plan.

All motions to join other parties and to amend the pleadings shall be filed by no
later than May 3, 2019.

The initial mediation session shall be held by no later than July 16, 2019.

The parties shall confer regarding discovery disputes and endeavor in good faith
to file any motion to compel discovery by August 31, 2019.

All fact discovery shall be completed by no later than September 30, 2019. If
discovery disputes arise, the parties shall initially advise the court of the dispute
via letter (copying opposing counsel). Upon review of the letter, the court will
generally schedule a conference with the parties to attempt to resolve the issue
informally. If the dispute is not resolved informally, the parties will be given the
opportunity to file a formal motion. This informal discovery dispute resolution
process is not expedited motion practice. Therefore, letter submissions should
provide a brief overview of the issue with supporting documentation and the
parties’ positions. Parties do not waive arguments by failing to raise them in their
letter submissions.

Each party intending to offer the testimony of an expert in connection with any
issue as to which it bears the burden of proof (including claims, counterclaims,
cross-claims or affirmative defenses) shall identify such expert(s) and provide
reports pursuant to Rule 26 by no later than October 31, 2019. Each party
intending to offer other expert testimony (1.e., testimony in response to expert
testimony previously designated by an opposing party, or in support of an issue
as to which the offering party does not bear the burden of proof), shall identify
such expert(s) and provide reports pursuant to Rule 26 by no later than
November 29, 2019.

All expert depositions shall be completed by no later than January 17, 2020.
Pretrial dispositive motions, if any, shall be filed by no later than March 20,
2020. The parties are directed to provide a courtesy copy of all motion papers to

the court.

If no pretrial dispositive motions are filed, the parties shall contact the court by
March 31, 2020 to schedule a trial date.

 

3 The parties do not propose any changes to the limitations on discovery as provided in Rules 30,
33, and 34. The parties do not foresee issues concerning the preservation and/or discovery of
electronically stored information. The parties, at this time, have not reached any agreements
concerning claims of privilege or work product protection.
Case 1:18-cv-00954-CCR Document 29 Filed 04/04/19 Page 3 of 3

14. Mediation sessions may continue, in accordance with Section 5.11 of the ADR
Plan, until October 31, 2020. The continuation of mediation sessions shall not
delay or defer other dates set forth in this Case Management Order.

15. The parties agree that a jury trial is required and, reserving all rights, anticipate
that the trial will take two weeks.

No extension of the above deadlines will be granted except upon written application,
filed prior to the deadline, showing good cause for the extension. Absent truly exceptional
circumstances, any application for an extension shall be made at least one week prior to the
deadline sought to be extended. The parties are reminded that “a finding of ‘good cause’
depends on the diligence of the moving party.” Parker v. Columbia Pictures Indus., 204 F.3d

326, 340 (2d Cir. 2000).

SO ORDERED.

1, TL q |
Dated at Burlington, in the District of Vermont, this 7? day of. /]ppa f
2019.

we

4 — .
J a Sa =

rE =
«

(
Christina Reiss, District Judge
United States District Court
